Citation Nr: 1506524	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-35 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative joint disease, including as secondary to thoracolumbar spine degenerative joint disease.

2.  Entitlement to service connection for bilateral upper extremity neuropathy, including as secondary to cervical spine degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1958 to December 1961.

This case comes before the Board from October 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has reviewed the physical and Virtual VA claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is not sufficient evidence to decide the Veteran's claim.  The record does not contain a medical opinion regarding whether the Veteran's cervical spine degenerative joint disease is chronically aggravated by his service-connected thoracolumbar spine disability.  The Board does not have the medical expertise to make that determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

As the record contains an opinion from the August 2010 VA examiner that the Veteran's bilateral upper extremity neuropathy is at least as likely as not related to his cervical spine degenerative joint disease, his appeal for service connection for bilateral upper extremity neuropathy is inextricably intertwined with his appeal for service connection for cervical spine degenerative joint disease.  

Further, the record does not appear to contain March 2010 Ferrell Duncan Clinic treatment records regarding the Veteran's spine, and a request for the records was returned in February 2012, incorrectly stating that the relevant treatment dates had not been provided in the request.  

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA, Cox Hospital, Ferrell-Duncan Clinic, and Bolivar Family Care Center dated since September 2010.  Associate any efforts with the claims file.  

2. After any outstanding treatment records are received, obtain an addendum opinion from the October 2011 VA examiner, or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's cervical spine degenerative joint disease.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiner should review this Remand and the claims file and provide an opinion regarding: 

(a) whether it is at least as likely as not that the Veteran's cervical spine degenerative joint disease is chronically aggravated (i.e., worsened beyond its natural progression) by his service-connected thoracolumbar spine disability.

Please provide the basis for any diagnosis or opinion and a rationale or reasoned medical explanation.  All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

The examiner should consider the following evidence:  January 1987 Smith-Glynn-Callaway Clinic Report (injury after hitting neck on hay bale in 1983 or 1984, injury after being "flipped by a cow" and landing on his lower back in 1984, and impression of cumulative trauma to the cervical, thoracic, and lumbosacral back resulting in chronic musculoligamentous strain/sprain syndrome); October 1987 Dr. DeGraffenreid Report (pain between shoulders in cervical area since approximately 1985); September 1988 VA Treatment Records (intermittent numbness and tingling in bilateral hands since 1985); October 1988 VA Treatment Records (neck movement causes increase in hand numbness and impression of mild degree of cervical spondylosis in the form of early marginal spurs anteriorly, involving lower cervical vertebral body at or after C4); August 2010 VA Treatment Records (narrowing of disc space at C4-C5, endplate marginal osteophytes at multiple levels, and small soft tissue calcific density in neck posteriorly at level of C4 spinous process).

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

